Citation Nr: 1634908	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the rating for service-connected left knee anterior cruciate ligament strain and arthritis status post-surgery with scars, from 20 percent to 10 percent, effective from February 1, 2010 to February 3, 2012, was proper.

2.  Whether the reduction of the rating for service-connected left knee instability, from 20 percent to a noncompensable rating, effective from February 1, 2010 to February 3, 2012, was proper.

3.  Whether the reduction of the rating for service-connected right knee instability, from 10 percent to a noncompensable rating, effective February 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The Board notes that on February 3, 2012, the Veteran underwent a total left knee arthroplasty with screw removal.  In a June 2012 rating decision, the RO assigned the Veteran a temporary 100 percent evaluation effective February 3, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  A 30 percent evaluation was then assigned effective April 1, 2013.  The RO reduced the Veteran's 20 percent rating for service-connected anterior cruciate ligament strain and arthritis of the left knee under DC 5010 to 10 percent.  The Veteran's noncompensable rating for service-connected left and right knee instability under DC 5257 was also discontinued.  Both ratings were discontinued effective February 3, 2012.  In light of the discontinuation of the Veteran's left knee disability ratings as a result of his total knee replacement, the Board has recharacterized the issues as set forth on the front page of this decision.

A May 2016 brief written by the Veteran's representative in support of his claims appears to raise the issues of entitlement to increased ratings for the Veteran's service-connected bilateral knee disabilities.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The May 2016 written brief presentation by the Veteran's representative indicates a desire to apply for VA benefits for increased ratings for the Veteran's bilateral knee disabilities, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  While the record showed improvement of the Veteran's range of motion of the left knee by December 2008, the VA examination relied upon for the reduction is insufficient to establish improvement because it did not provide any information on the Veteran's reports of additional functional limitation due to pain.

2.  Despite the Veteran's complaints of buckling in his right knee, the medical evidence of record reflects that the Veteran's left and right knees do not have instability; thus, demonstrating sustained and significant improvement in the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-connected left knee anterior cruciate ligament strain and arthritis status post-surgery with scars was not proper; it is therefore void, and a restoration of a 20 percent rating from February 1, 2010 to February 3, 2012 is warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.7, 4.71a Diagnostic Code (DC) 5010 (2015).

2.  The reduction of the rating for the Veteran's service-connected left knee instability from 20 percent to noncompensable effective from February 1, 2010 to February 3, 2012 was proper.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.7, 4.71a Diagnostic Code (DC) 5257 (2015).

3.  The reduction of the rating for the Veteran's service-connected right knee instability from 10 percent to noncompensable effective from February 1, 2010 was proper.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.7, 4.71a Diagnostic Code (DC) 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).

This appeal arises out of the Veteran's disagreement with a decision to reduce his disability ratings for service-connected left and right knee disabilities, effective February 1, 2010.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The Veteran was initially awarded service connection in a December 1994 rating decision for his disability that is currently characterized as left knee anterior cruciate ligament strain and arthritis status post-surgery with scars.  He was assigned a 20 percent rating effective November 1, 1994.  38 C.F.R. § 4.71a, DC 5010.  He was granted service connection in a March 2005 rating decision for instability of the right and left knees effective January 5, 2005.  An evaluation of 10 percent was assigned for right knee instability, and an evaluation of 20 percent was assigned for left knee instability.  38 C.F.R. § 4.71a, DC 5257.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

In a February 2009 rating decision, the RO proposed to reduce the rating for the Veteran's left knee anterior cruciate ligament strain and arthritis status post-surgery with scars from 20 percent to 10 percent.  The rating decision also proposed to reduce the Veteran's service-connected left knee instability from 20 percent to a noncompensable disability rating, and his right knee instability from 10 percent to a noncompensable rating.  The Veteran was notified of this proposal in a letter dated in February 2009.  In the letter, the Veteran was notified that he could request a personal hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  A November 2009 rating decision implemented the reductions of the three service-connected disabilities effective February 1, 2010.  As such, the RO satisfied the procedural requirements under 38 C.F.R. § 3.105(e).  The critical question, then, becomes whether the reductions in rating were proper based on the evidence of record.

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, supra.

Since all three of the Veteran's disability ratings were in place for more than five years at the time of the February 1, 2010 effective date of the reductions, the procedural protections offered for a stabilized rating under 38 C.F.R. § 3.344(a) and (b) are applicable in the instant case.  As such, there must be evidence that the Veteran's three service-connected knee disabilities had materially improved and were likely to remain at the improved level, and that the examination finding improvement was as thorough as the examinations on which the three disability ratings were based.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Left knee anterior cruciate ligament strain and arthritis

The Veteran's service-connected left knee anterior cruciate ligament strain and arthritis status post-surgery with scars is rated under DC 5010, which directs that arthritis due to trauma is to be rated as degenerative arthritis; DC 5003 directs that degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under DC 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a maximum 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, limitation of extension of the leg warrants a 0 percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Veteran was afforded a VA examination in December 2008 to determine the current severity of his left knee disability.  The Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance and locking.  The Veteran reported localized, aching, sharp pain in the left knee which occurred constantly and was elicited by movement.  At the time of pain, the Veteran stated he can function with medication.  He reported functional impairments that included no climbing, bending, crawling, or jumping.  He also had problems with prolonged standing or sitting, stooping or fast moving.  Upon examination, the Veteran was noted to walk with a limp.  He did not require crutches, a cane, corrective shoes or a walker.  Range-of-motion testing of the left knee revealed flexion to 140 degrees and extension to 0 degrees.  The VA examiner noted that joint function was additionally limited by pain after repetitive use "and pain has the major functional impact." 

Based on a review of the evidence of record, the Board finds that the reduction of the rating for the Veteran's service-connected left knee anterior cruciate ligament strain and arthritis status post-surgery with scars, from 20 percent to 10 percent, effective from February 1, 2010 to February 3, 2012, is not warranted, and it is therefore void.  While the record showed improvement of the Veteran's range of motion of the left knee by December 2008, the VA examination relied upon for the reduction is insufficient to establish improvement because it did not provide any information on the Veteran's reports of additional functional limitation due to pain. The VA examiner provided no further explanation as to what major functional impact the Veteran experienced from his left knee pain.  The examiner's report also provided no information on whether the Veteran's left knee disability resulted in additional limitation of movement after repetitive use, and the VA examiner did not comment on whether there was additional functional loss due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Given that the December 2008 did not sufficiently address painful motion and functional loss of the Veteran's left knee, the Board finds that the December 2008 VA examination is inadequate for rating purposes.

As such, because that VA examination provided the basis for the reduction, the November 2009 rating decision that reduced the rating for the Veteran's service-connected left knee anterior cruciate ligament strain and arthritis status post-surgery with scars disability rating effective from February 1, 2010 is void because the provisions of 38 C.F.R. § 3.344 were not met.  Schafrath, 1 Vet. App. at 594-96 (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  Accordingly, the Veteran's disability rating is restored to its prior 20 percent level effective from February 1, 2010 to February 3, 2012.

Right and left knee instability

The Veteran's service-connected left and right knee instability is rated under 38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and a maximum 30 percent disabling when severe.  

The March 2005 rating decision, which granted a 10 percent evaluation for right knee instability and a 20 percent evaluation for left knee instability, was based, in part, on a January 2005 VA examination report.  That report noted the Veteran required a brace for ambulation because of pain and instability.  Upon examination, the Drawer test and McMurray's test of the right knee were each abnormal with slight instability.  Both the Drawer test and McMurray's test on the left knee also revealed abnormal findings with moderate instability.  The right knee revealed recurrent subluxation which was slight in degree and crepitus.  The left knee revealed recurrent subluxation which was moderate in degree, joint effusion, and crepitus.

The November 2009 rating decision which reduced the Veteran's instability ratings for both of his knees was based on a December 2008 VA examination report.  The Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance and locking in both knees.  The Veteran was found to walk with a limp.  He required a brace on the right knee for pain and support while ambulating.  Upon examination, the anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.

Additionally, private treatment records dated in June 2008 and July 2008 from the Atlanta Knee and Shoulder clinic noted the Veteran's complaints of buckling in the right knee and bilateral knee pain.  Upon examination, both knees were stable to ligamentous exam with a negative Lachman's test.

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The fact that the Veteran had no instability upon examination in December 2008 is indicative of improvement in his ability to function.  As noted above, in determining whether the reduction was proper, post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.

In March 2013, the Veteran underwent a VA knee and lower leg conditions examination. The examination report noted the Veteran's left knee was unable to be tested.  However, the Veteran's right knee revealed normal findings for anterior instability (Lachman test), posterior instability (Posterior drawer test), and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  These test results support the December 2008 VA examination findings, and are indicative that more four years later, the Veteran still had no instability in his right knee.

The Board acknowledges that the Veteran wears a brace for stability on his right knee; however, his subjective feeling of giving way or instability is less probative than clinical examination findings.  Joint instability can be objectively diagnosed upon testing (e.g. Lachman's, posterior drawer, and medial-lateral testing).  The evidence reflects that the Veteran had only mild instability in his right knee in 2005, and it was nonexistent upon testing in December 2008.  The evidence does not reflect that the Veteran has the education necessary to differentiate between true ligamentous instability which can be tested as noted above, and a sensation of instability which can be caused by a variety of factors.

Based on a thorough review of the record, the Board concludes that the reduction in the assigned disability ratings for the Veteran's right and left knee instability was done in a procedurally correct manner.  The Board finds that the December 2008 VA examination report that reflected a change are based on a thorough examination that was at least as full and complete as the examination upon which the initial disability ratings were originally based.  A review of the Veteran's available medical records does not show any evidence of instability in either knee that would warrant a restoration of either the right or left knee disability rating.  As such, the Board finds that the record clearly reflects a finding of material improvement with respect to the Veteran's service-connected bilateral knee instability.  Further, it is reasonably certain based on the evidence of record that the material improvement found will be maintained under the ordinary conditions of life.  Thus, the reduction of the disability ratings for both service-connected right and left knee instability was proper.


ORDER

The reduction of the rating of the Veteran's service-connected left knee anterior cruciate ligament strain and arthritis status post-surgery with scars, from 20 percent to 10 percent, effective from February 1, 2010 to February 3, 2012, was not proper; the 20 percent evaluation is restored, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to restoration of the rating of the Veteran's service-connected left knee instability, from 20 percent to a noncompensable rating, effective from February 1, 2010 to February 3, 2012, is denied.

Entitlement to restoration of the rating of the Veteran's service-connected right knee instability, from 10 percent to a noncompensable rating, effective from February 1, 2010, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


